Name: COMMISSION REGULATION (EC) No 2519/96 of 30 December 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 No L 345/64 [ EN 1 Official Journal of the European Communities 31 . 12. 96 COMMISSION REGULATION (EC) No 2519/96 of 30 December 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy f), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down , pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 31 December 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24 . 12 . 1994, p. 66 . (2) OJ No L 325, 14. 12 . 1996, p. 5 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . H OJ No L 22, 31 . 1 . 1995, p. 1 . 31 . 12. 96 EN Official Journal of the European Communities No L 345/65 ANNEX to the Commission Regulation of 30 December 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 50 204 55,4 220 94,1 624 97,8 999 82,4 0709 10 40 220 197,3 999 197,3 0709 90 79 052 86,4 999 86,4 0805 10 61 , 0805 10 65, 0805 10 69 052 53,0 204 53,1 388 20,0 448 37,2 624 85,0 999 49,7 0805 20 31 052 56,3 204 68,4 999 62,4 0805 20 33, 0805 20 35, 0805 20 37, 0805 20 39 052 55,9 600 87,1 624 144,9 999 96,0 0805 30 40 052 70,2 400 106,9 528 117,3 600 94,1 999 97,1 0808 10 92, 0808 10 94, 0808 10 98 060 47,0 064 63,2 400 79,9 404 74,1 999 66,1 0808 20 67 052 66,6 064 76,4 091 43,3 400 107,2 624 60,0 999 70,7 (') Country nomenclature as fixed by Commission Regulation (EC) No 68 /96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands (or 'of other origin '.